Citation Nr: 0116487	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-18 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1991 to March 
1992, to include a period of active service in the Southwest 
Asia theater of operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim of 
entitlement to service connection for a back injury and for a 
skin rash.  The veteran filed a timely notice of disagreement 
and perfected a substantive appeal.

The veteran provided oral testimony at a personal hearing 
before the undersigned Board Member sitting at Montgomery, 
Alabama, in April 2001, a transcript of which has been 
associated with the evidence of record.


FINDINGS OF FACT

1.  A back disability was not shown during active service.

2.  There is no competent medical evidence of record linking 
a post-service reported back disability to active service.

3.  A skin rash was not shown during active service.

4.  There is no competent medical evidence of record linking 
a post-service reported skin rash to active service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303(d) 
(2000).

2.  A skin rash was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; VCAA, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107);  38 C.F.R. § 3.303(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a back disability and for a skin rash.  In essence, he 
contends that he currently exhibits symptoms associated with 
the stated disabilities which had their inception as a result 
of his period of active service.  In the interest of clarity, 
the Board will review the law, VA regulations and other 
authority which are generally relevant to this case; briefly 
describe the factual background of his claim; and then 
proceed to analyze each issue and render a decision.


Factual Background

I. Back Disability

The veteran's service medical records have been carefully 
reviewed.  The service medical evidence of record is silent 
as to any evidence or finding of a treatment associated with 
a back disability.  

Reports of medical examination show that upon clinical 
evaluation, the spine and other musculoskeletal systems were 
normal, and the accompanying reports of medical history show 
that the veteran indicated he had not had recurrent back 
pain, arthritis, or bone, joint or other deformity.  

Subsequent to service, VA outpatient treatment records dated 
in June 1995 show that the veteran reported cervical disc 
pain and radiculopathy.

In July 1995, the veteran completed a Persian Gulf Registry 
code sheet wherein he indicated he had experienced joint pain 
which started in March 1995.  He indicated that the joint 
pain included the neck, right shoulder, elbow and wrist.

A radiology report from the University Hospital dated in 
September 1995 shows that the veteran reported right neck and 
arm pain.  The impression was spinal stenosis and cord 
compression with spinal deformity at C6-7, with possible 
myelomalacia in the spinal cord at the level of C6-7.

VA outpatient treatment records dated from September 1995 to 
October 1995 reveal that the veteran continued to report neck 
and arm pain.  The diagnostic impressions included 
degenerative joint disease of the cervical spine and cervical 
compression.

A VA hospital treatment record dated in October 1995 shows 
that the veteran underwent a computed tomography myelogram 
which revealed a herniated C6-7 disk with kyphosis and 
myelopathy.  Thereafter, the veteran was diagnosed with 
herniated C5-6-7 cervical disc with radiculomyelopathy, and 
he underwent a C5-6 anterior cervical diskectomy with fusion.

VA outpatient treatment records dated from July 1997 to 
August 1997 show that the veteran reported hand cramps and 
sequelae of C5-6-7 nerve root injury.  

VA medical records dated from April 1998 to May 1998 show 
that the veteran was treated for neck pain.  He denied any 
injury which may have contributed to the onset.
VA hospital treatment records dated in June 1998 show that 
the veteran was diagnosed with anterior C7 radiculopathy from 
herniated nucleus pulposus, C6-7.  He underwent an anterior 
cervical diskectomy and fusion with instrumentation 
C6-7, using right iliac crest bone graft harvest.

During his April 2001 testimony, the veteran reported that he 
had no trouble with his back prior to his service, and that 
he had no injury to his back during service, but that his 
current back disability became manifested subsequent to 
service with no apparent explanation.  He asserted that his 
back disability must have been the result of his period of 
service, specifically, that in the Southwest Asia theater of 
operations.  He suggested that he currently has bone 
deterioration which is result of chemical or gas exposure 
while in the Persian Gulf.  He testified that no doctor, VA 
or private, had expressed an opinion that his service during 
the Persian Gulf War had caused bone deterioration and 
consequent development of a back disorder.

II. Skin Rash

The veteran's service medical records have been carefully 
reviewed.  The service 
medical evidence of record is silent as to any evidence or 
finding of a treatment associated with a skin rash during 
service.  Reports of medical examination show that upon 
clinical evaluation, veteran's skin and lymphatics were 
normal, and the accompanying reports of medical history show 
that the veteran indicated he had not had skin diseases.

Subsequent to service, the veteran completed a Persian Gulf 
Registry code sheet wherein he indicated he had experienced a 
rash of the left thigh, which he first noticed three to four 
weeks after his return from the Persian Gulf.

A VA outpatient treatment record dated in July 1995 shows 
that the veteran reported having a rash.  He indicated that 
he had a rash of the right posterior thigh, intermittently 
over the prior four years.  The current examination was 
negative for rash and for papules.  The assessment was post-
inflammatory hyperpigmentation without papules.


A VA outpatient treatment record dated in July 1997 shows 
that the veteran reported that his "rash still comes and 
goes."  The rash was described as intermittent patchy, 
occurring only on the thighs and buttocks, which were said to 
be small bumps that itched.

VA outpatient treatment records dated in October 1997 and 
November 1997 show that the veteran reported hemorrhoids and 
dermatitis.  He provided a history of continued itching.  
Examination showed mild irritation in a small area of the 
back without drainage.  The assessment was irritation, 
topical dermatitis of the back and shoulder; and mild 
follicular irritation at the anal opening.  There was no need 
for antibiotics.

A VA medical record dated in August 1998 shows that the 
veteran reported he continued to experience intermittent 
thigh rash as  before.  The assessment was fungal rash.

During his April 2001 testimony, the veteran reported that he 
had no symptoms associated with a rash prior to his service, 
and that he had no problems with his skin during his period 
of active service, but that approximately one and a half or 
two years after separation, he started having big bubbly 
blisters on his skin, usually on the back of his leg and 
coccyx.  

He indicated that he was sent to a dermatologist, but he 
could not determine what it was, but he was given a cream.  
He indicated that the rash occurs about every ninety days.  
He was given something for the itching, but no oral 
medication.  He also indicated that no doctor has attributed 
the skin rash to his period of service in Southwest Asia.



Criteria

I.  Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 185 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).

In pertinent part, the new law provides that upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA, Pub. L. No. 106-475, § 4(a), 114 Stat. 
2096, 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5102).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(1)-(3).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (A) identify the records the 
Secretary is unable to obtain, (B) briefly explain the 
efforts that the Secretary made to obtain those records, and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
VCAA, Pub. L. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)(1)-(3)).


II.  Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

Service connection may also be granted for a disability which 
is proximately due, the result of, or aggravated by a service 
connected disease or injury.  38 C.F.R. § 3.310 (2000); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

VA shall also pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability, which 
has persisted for a period of six months or more, resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms such as those listed in paragraph 
(b) of this section, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001 and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.317 (2000); Public Law 103-446 
(November 2, 1994).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a)(2) (2000).  A disability 
referred to in this section shall be considered service 
connected for purposes of all laws of the United States.  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss or menstrual disorders. 
Compensation shall not be paid under this section, (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, the 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.317 (2000).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The law further provides that VA may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2000).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA.


Analysis

I.  Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claims, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran has been examined and received treatment at VA 
medical facilities, and the RO has obtained and associated 
with the claims file medical records identified by the 
veteran.



The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the issues 
on appeal.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A(d)).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand of the veteran's claims to the RO for 
adjudication under the new law would only serve to further 
delay resolution of his claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.





II.  Back Disability

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's service medical records are silent as to a 
history of a back disorder prior to his entrance into 
service.  He is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with a back disorder either prior to service or 
during his period of active service.  None of his periodic 
in-service examination reports or treatment records show that 
he had a back injury or disability. There is no evidence in 
the service medical records which would suggest that the 
veteran had a back disability during his period of active 
service.

Subsequent to service, there is no evidence of record of a 
back disability until June 1995, wherein the veteran reported 
pain in his neck and arm.  However, no health care provider 
has indicated or even suggested that any current back 
disorder, to include a cervical spine disability, experienced 
by the veteran may be related to service.  There is no 
evidence of record that the veteran's cervical spine 
disability was manifested during service.  Any statements of 
such by the veteran are contradicted by the evidence of 
record. 




The veteran's self-report as to his back disorder having been 
manifested as a result of his period of active service is not 
competent medical evidence.  As a layperson, he is not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a nexus between a current 
disability and service.  Although the veteran has presented 
evidence of a current cervical spine disability, there is no 
evidence of record by a competent authority that the back 
disability was incurred in or aggravated by service.  As 
noted in the previous paragraph, the veteran is not competent 
to provide such a medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a back disability that is related to his period 
of active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no evidence that a 
back disability existed during the veteran's service, nor is 
there any medical evidence of record which suggests that a 
current back disability is associated with service.  

And as the Board noted earlier, the veteran has testified 
that no competent medical professional has expressed an 
opinion linking any back disorder he may have to his period 
of service.  Accordingly, the veteran's claim of entitlement 
to service connection for a back disability is denied.

The Board also notes that as a Persian Gulf veteran, the 
veteran may be compensated when there are objective 
indications of chronic disability, which has persisted for a 
period of six months or more, resulting from an illness or 
combination of illnesses manifested by one or more signs of: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss or 
menstrual disorders.

The Board notes that although the veteran has shown symptoms 
associated with a cervical spine disability, some of which 
are characteristic of those listed as a chronic disability 
for which a Persian Gulf veteran may be compensated pursuant 
to 38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.317 (2000), he has not presented any evidence from a 
competent authority that the cervical spine disability is 
secondary to an undiagnosed illness.  And as the Board noted 
earlier, the veteran specifically testified that no competent 
medical professional has expressed an opinion linking any 
back disorder he may have to his period of service on any 
basis.  As there is no evidence that the cervical spine 
disability has become manifested as a result of an 
undiagnosed illness, the veteran's claim of entitlement to 
service connection for a back disability on this basis must 
be denied.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a back disability. 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Skin Rash

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom, 6 Vet. App. at 266; see also Lichtenfels, 1 
Vet. App. at 486.

The veteran's service medical records are silent as to a 
history of a skin disorder prior to his entrance into 
service.  He is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson, 12 Vet. App. at 254.

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with a skin disorder either prior to service or 
during his period of active service.  None of his periodic 
in-service examination reports or treatment records show that 
he had a skin disease or disability.  There is no evidence in 
the service medical records which would suggest that the 
veteran had a skin disability during his period of active 
service.

Subsequent to service, there is no evidence of record of a 
skin disability until July 1995, wherein the veteran reported 
having a rash in the back of his right thigh.  However, no 
health care provider has indicated or even suggested that any 
current skin rash or disorder experienced by the veteran may 
be related to service.  There is no evidence of record that 
the veteran's skin rash disability was manifested during his 
period of active service.  Any statements of such by the 
veteran are contradicted by the evidence of record.



The veteran's self-report as to his skin disorder having been 
manifested as a result of his period of active service is not 
competent medical evidence.  As a layperson, he is not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley, 7 Vet. App. at 
379; Espiritu, 2 Vet. App. at 495.

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a nexus between a current 
disability and service.  Although the veteran has presented 
evidence of a current intermittent skin rash, there is no 
evidence of record by a competent authority that the skin 
rash was incurred in or aggravated by service.  

And as the Board noted earlier, the veteran specifically 
testified that no competent medical professional has 
expressed an opinion linking any skin disorder he may have to 
his period of service.  As noted in the previous paragraph, 
the veteran is not competent to provide such a medical 
opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a skin disability that is related to his period 
of active service.  Colvin, 1 Vet. App. at 175.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no evidence of record 
that a skin rash existed during the veteran's service, nor is 
there any medical evidence of record which suggests that a 
current skin rash disability is associated with service.  And 
as the Board noted earlier, the veteran himself has testified 
that no competent medical professional has expressed an 
opinion linking any skin disorder he may have to his period 
of service on any basis.  Accordingly, the veteran's claim of 
entitlement to service connection for a skin rash is denied.

The Board notes that as a Persian Gulf veteran, the veteran 
may be compensated when there are objective indications of 
chronic disability, which has persisted for a period of six 
months or more, resulting from an illness or combination of 
illnesses manifested by one or more signs of: fatigue, signs 
or symptoms involving skin, headache, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory 
system (upper or lower), sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss or menstrual disorders.

The Board finds, however, that although the veteran has shown 
symptoms associated with an intermittent skin rash, some of 
which are characteristic of those listed as a chronic 
disability for which a Persian Gulf veteran may be 
compensated pursuant to 38 U.S.C.A. § 1117 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.317 (2000), he has not presented any 
evidence from a competent authority that the skin rash is 
secondary to an undiagnosed illness.   As there is no 
evidence that the skin rash has become manifested as a result 
of an undiagnosed illness, the veteran's claim of entitlement 
to service connection for a skin rash on this basis must be 
denied.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves, 8 Vet. App. at 
522; Robinette, 8 Vet. App. at 77-78; McKnight, 131 F.3d at 
1483; Epps, 126 F.3d at 1464.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin rash. Gilbert, 1 
Vet. App. at 53.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a skin rash is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

